UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6703



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


EMERY ANTHONY BRADLEY,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Robert D. Potter, Senior
District Judge. (CR-91-34, CR-91-49, CA-98-405-P)


Submitted:   July 8, 1999                  Decided:    July 15, 1999


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Emery Anthony Bradley, Appellant Pro Se.    Kenneth Davis Bell,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Emery Anthony Bradley seeks to appeal the district court’s

order denying his motion for reconsideration of the denial of his

28 U.S.C.A. § 2255 (West Supp. 1999) motion.   We have reviewed the

record and the district court’s opinion and find no reversible

error.     Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court.     See

United States v. Bradley, Nos. CR-91-34; CR-91-49; CA-98-405-P

(W.D.N.C. Mar. 24, 1999).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          DISMISSED




                                  2